Citation Nr: 0824885	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-34 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
June 1975.  He died in January 1992, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2005, November 2006, 
and August 2007, the Board remanded the appellant's claims 
for additional development.

The appellant testified before the undersigned at an August 
2005 videoconference hearing.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  The veteran died in January 1992; according to his death 
certificate, the immediate cause of death was congestive 
heart failure, which was due to (or as a consequence of) 
mitral regurgitation and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for degenerative arthritis at L4-L5, cluster 
headaches, and high-frequency hearing loss in the right ear.  
As each disability was rated as noncompensably disabling, a 
permanent total disability was not in effect at the time of 
the veteran's death.

3.  A service-connected disability was not the principal or a 
contributory cause of the veteran's death.

4.  Congestive heart failure, mitral regurgitation, and 
coronary artery disease were not manifested during service or 
within one year after the veteran's discharge from service, 
and a preponderance of medical evidence is against a showing 
that any of these conditions were related to service or to 
the veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).

2.  Basic eligibility to Dependents' Educational Assistance 
under 38 U.S.C. chapter 35 has not been established.  
38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Cause of Death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 
38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R.  § 3.303(a) (2007).  Alternatively, when a chronic 
disease is not present during service, service connection may 
be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology.  Moreover, service connection 
may also be granted for disability that is proximately due to 
or the result of a service-connected disease or injury, or 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection for cardiovascular disease, 
including arteriosclerosis, may be established based on a 
legal "presumption" by showing that the disorder was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, diabetes 
mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

According to his death certificate, the veteran died on 
January [redacted], 1992, at Humana Hospital in Orange Park, Florida.  
The immediate cause of death was listed as CHF (congestive 
heart failure).  The congestive heart failure was due to (or 
as a consequence of) mitral regurgitation, which was due to 
(or a consequence of) CAD (coronary artery disease).  No 
other underlying causes or significant conditions 
contributing to death were listed on the death certificate.

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis at L4-L5, cluster 
headaches, and high-frequency hearing loss in the right ear.  
Each disability was rated as noncompensably disabling.

The appellant asserts that the heart-related disabilities 
which caused the veteran's death were the result of his 
active military service even though service connection was 
not in effect for those disabilities at the time of his 
death.  In the alternative, she maintains that the veteran's 
diabetes mellitus substantially contributed to his death 
because the aforementioned cardiovascular disorders were the 
result of the diabetes mellitus.  She believes that diabetes 
mellitus should be service connected due to herbicide 
exposure in Vietnam even though service connection was not in 
effect at the time of the veteran's death.

The medical records from the time period leading up to the 
veteran's death indicate significant treatment for congestive 
heart failure, coronary artery disease, hypertension, 
arrhythmia, and chronic obstructive pulmonary disease.  
Treatment records from the Naval Hospital in Jacksonville, 
Florida, dated from May 1991 to January 1992, show treatment 
primarily for those disabilities.  Treatment records from 
Humana Hospital, dated in January 1992, show that the veteran 
was admitted with exacerbated chronic ischemic congestive 
heart failure.  Based on these medical records, there is no 
indication that the disease processes that were listed on the 
death certificate were inaccurate.  

The most recent treatment records do not reflect that the 
veteran's service-connected degenerative arthritis at L4-L5, 
cluster headaches, or high-frequency hearing loss in the 
right ear were the immediate cause or substantially 
contributed to his death.  Additionally, two VA opinions, 
dated in April 2006 and May 2007, were requested and 
associated with the file.  The same VA physician issued both 
opinions.  She stated that the veteran's death was the result 
of the cardiovascular disorders.  She did not indicate that 
arthritis, headaches, or hearing loss played a role.  

In consideration of the evidence of record, the Board finds 
that a disability for which the veteran had been awarded 
service connection was not the principal or a contributory 
cause of the veteran's death.  Nevertheless, the appellant's 
claim may be substantiated if the evidence shows that the 
cardiovascular disorders that led to the veteran's death were 
attributable to his active military service even if service 
connection was not in effect at the time of this death.

A review of the veteran's service medical records does not 
reveal any treatment for or diagnosis of a cardiovascular 
disorder, including congestive heart failure, mitral 
regurgitation, or coronary artery disease.  The veteran's 
November 1949 entrance examination was normal regarding the 
heart, as were annual and periodic examinations conducted in 
November 1957, September 1960, June 1966, December 1970, 
February 1972, and March 1974.  A March 1974 chest x-ray was 
negative and an EKG was within normal limits.  The veteran 
had several blood pressure readings documented throughout his 
time in service.  Although diastolic pressure was noted as 
high as 92, there is no indication that the veteran was 
treated for high blood pressure or diagnosed with 
hypertension during his time in service.

Post-service medical records reflect that the veteran was 
first diagnosed with diastolic hypertension during a July 
1982 VA compensation and pension examination.  The examiner 
did not relate the hypertension to the veteran's military 
service.  No other cardiovascular disorder was noted at that 
time.

Prior to the July 1982 examination, treatment records from 
the Kirk Army Health Clinic in Aberdeen, Maryland, dated from 
March 1979 to January 1981, contained several blood pressure 
readings.  Although diastolic pressure was noted as high as 
104, there is no indication that the veteran was treated for 
high blood pressure or diagnosed with hypertension at that 
time.  Significantly, in a March 1979 medical history report, 
the veteran noted that he had not been treated for heart 
trouble or high blood pressure.  At that time, he also denied 
ever experiencing shortness of breath or palpitation of the 
heart.  There are no post-service treatment records 
associated with the claims file from June 1975 to February 
1979.

An October 1986 discharge summary from St. Luke's Hospital 
documents that the veteran was admitted with an acute 
inferior wall myocardial infarction.  The treating physician 
did not relate the myocardial infarction to the veteran's 
military service.  During the same time period, the veteran 
underwent treatment at the VA Medical Center in Lake City, 
Florida.  The October 1986 myocardial infarction was noted in 
the veteran's problem history.  The veteran complained of 
chest pains at that time and a stress test and heart 
catheterization were performed.  He was diagnosed with 
coronary artery disease, status-post myocardial infarction, 
and hypertension.  The heart disabilities were not linked to 
his military service by the VA treatment providers.  Notably, 
just prior to the myocardial infarction, the veteran 
underwent a VA "Agent Orange" examination in September 
1986.  At that time, hypertension was the only cardiac 
disability noted.  It was reported that the veteran had 
hypertension since 1983.  Although a December 1988 clinical 
record from the Jacksonville Naval Hospital indicates that 
the veteran had a greater then ten-year history of 
hypertension, such a medical history is not supported by the 
rest of the record.

Based on the evidence of record, the Board does not find that 
the veteran's cardiovascular disorders that resulted in his 
death were attributable to his active military service.  
Examinations during service were normal regarding the heart 
and hypertension was not diagnosed until over seven years 
after his separation from service.  Moreover, the veteran was 
not diagnosed with a disability listed on the death 
certificate until October 1986 (coronary artery disease).  No 
treatment provider linked the veteran's cardiovascular 
disorders to his military service, including the private and 
VA treatment providers who treated the veteran most recently 
prior to his death.  Furthermore, the VA physician who issued 
medical opinions in April 2006 and May 2007 did not attribute 
the veteran's heart disabilities to his military service.  
Thus, the competent medical evidence does not show that any 
of the veteran's cardiovascular disorders were related to 
military service.  Consequently, service connection for the 
cause of the veteran's death is not warranted on this basis.

Additionally, the Board notes that there is no objective 
evidence that a cardiovascular disease, including 
arteriosclerosis, manifested itself to a compensable degree 
within one year of the veteran's separation from military 
service.  As noted above, diastolic hypertension was first 
diagnosed in 1982 and coronary artery disease was first 
diagnosed in 1986.  Both occurred several years after the 
veteran's separation from service.  Thus, service connection 
for a chronic disease cannot be presumed.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to herbicide exposure, the veteran's personnel 
records document that he had service in Vietnam from July 
1968 to April 1969 and from July 1971 to April 1972.  Because 
there is no affirmative evidence to establish that the 
veteran was not exposed to an herbicide agent during his 
service in Vietnam, the Board presumes that the veteran was 
exposed to an herbicide agent, such as Agent Orange, during 
active military service.  See 38 U.S.C.A. §1116(a); 38 C.F.R. 
§ 3.307(a)(6).

Despite the veteran's presumed exposure to an herbicide 
agent, the cardiovascular disorders that resulted in his 
death are not included in the listed diseases associated with 
the exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  
Thus, the heart disabilities cannot be presumed to be service 
connected on this basis.

At the time of his death, the medical records document that 
the veteran had diabetes mellitus.  As noted above, the 
appellant contends that diabetes mellitus directly 
contributed to the veteran's death or that the veteran's 
cardiovascular disorders were caused, or aggravated, by 
diabetes mellitus.

Under 38 C.F.R. § 3.309(e), diabetes mellitus is one of the 
listed diseases that may be presumed to be service connected 
for veterans exposed to herbicide agents.  Because the Board 
has found that the veteran was presumably exposed to an 
herbicide agent, his diabetes mellitus may be presumed to be 
a service-connected disability.

Although the veteran was suffering from diabetes mellitus at 
the time of his death, there is no objective indication in 
the medical records that his death was principally the result 
of diabetes mellitus.  The medical evidence also does not 
indicate that diabetes mellitus contributed to the veteran's 
death in a substantial or material way.  As noted above, 
records from the Jacksonville Naval Hospital and Humana 
Hospital clearly reflected that the veteran's death was 
cardiovascular in nature.  Additionally, the death 
certificate explicitly included only congestive heart 
failure, mitral regurgitation, and coronary artery disease as 
the causes of death.  Diabetes mellitus was not listed as an 
underlying cause and it was not implicated by the treatment 
providers.  Moreover, the VA physician who issued the April 
2006 and May 2007 opinions, found that the veteran's diabetes 
mellitus did not cause or contribute substantially or 
materially to the veteran's death.  The Board finds the 
opinions highly probative, because they were based on a 
thorough review of the medical evidence of record by a 
physician with appropriate expertise, they had support in the 
factual record, and they stand uncontradicted by any other 
competent medical opinion evidence of record.   Consequently, 
service connection for the cause of the veteran's death is 
not warranted based solely on the fact that diabetes mellitus 
was a service-connected disability.

The VA physician also issued opinions as to whether there was 
relationship between the veteran's cardiovascular disorders 
that led to his death and his diabetes mellitus.  The May 
2007 opinion was issued after additional evidence was 
associated with the claims file subsequent to the April 2006 
opinion.  In both cases, the physician gave the opinion that 
diabetes mellitus did not cause or aggravate the veteran's 
cardiovascular disorders.  The opinions were issued after a 
thorough review of the claims file.  The physician reasoned 
that the veteran likely began treatment for diabetes mellitus 
in approximately 1991, which occurred several years after the 
onset of heart problems.  The physician suggested that 
certain medical records that indicated a longer history of 
diabetes mellitus were in error because they contained 
incorrect dates compared to the actual records to which they 
were referring.  Because the veteran's cardiovascular 
disorders predated his diabetes mellitus, and because there 
was no objective evidence data to support aggravation of the 
veteran's cardiovascular disorders by diabetes mellitus, the 
physician noted that one would have to resort to speculation 
in order to find a relationship.  

In consideration of the medical evidence of record, and the 
highly probative opinions issued by the VA physician, the 
Board does not find that the veteran's cardiovascular 
disorders were caused, or aggravated, by his diabetes 
mellitus.  There is also no indication that the 
cardiovascular disorders were caused, or aggravated by, the 
veteran's degenerative arthritis at L4-L5, cluster headaches, 
or high-frequency hearing loss in the right ear.  As a 
result, the Board finds that the veteran's cardiovascular 
disorders that caused his death were not the result of 
service-connected disability.  Therefore, service connection 
is not warranted for the cause of the veteran's death on a 
secondary basis.  See 38 C.F.R. § 3.310.

The appellant's representative contends that the veteran's 
cardiovascular disorders, particularly coronary artery 
disease/arteriosclerosis, should be considered secondary to 
his diabetes mellitus even with consideration of the negative 
medical opinions.  Specifically he points to a prior version 
of the provisions of the VA Adjudication Procedure Manual.  A 
provision regarding diabetes mellitus instructed rating 
specialists at the RO level to consider arteriosclerosis, 
including peripheral or cardiac complications, and cataracts 
as secondary to the disease, unless shown to be of other 
origin.  M21-1, Part VI, ch. 11 (2004).  This provision was 
in effect until it was revised on December 13, 2005.  The 
provision now states that complications of diabetes mellitus 
may include arteriosclerosis, including peripheral or cardiac 
complications.  M21-1MR, Part III, Subpart iv, ch. 4, sec. 
F.22 (2008).  

Even if the previous provisions of the VA Adjudication 
Procedure Manual are considered to be substantive in nature 
and still in effect despite the revision in 2005, the 
veteran's cardiovascular disorders, including coronary artery 
disease, have been shown to be of other origin.  As discussed 
above, the evidence reflects that the veteran's 
cardiovascular disorders were not caused by his diabetes 
mellitus.  Accordingly, the heart disabilities would not be 
considered secondary to diabetes mellitus under the 
historical provision to which the representative refers.  The 
provisions are instructive that certain cardiac disabilities 
may be complications of diabetes mellitus.  However, such a 
relationship has not been shown in the veteran's case.

The Board has considered the appellant's written contentions 
and hearing testimony with regard to her claim.  While the 
Board does not doubt the sincerity of the appellant's belief 
that the veteran's death was related to his time in service, 
as a lay person without the appropriate medical training or 
expertise, she is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); Gilbert, 1 Vet. App. at 49.

II. Dependents' Educational Assistance

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if, among 
other things, the veteran was discharged from service under 
conditions other than dishonorable and died as a result of 
service-connected disability or a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.807, 21.3021 (2007).

In short, there has been no finding that a service-related 
disability caused or contributed to the veteran's death.  
Additionally, the veteran was not in receipt of a permanent 
total disability rating due to his service-connected 
disabilities at the time of his death.  Consequently, the 
basic threshold eligibility requirements for Dependents' 
Educational Assistance benefits have not been met.  Since the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



III. Duties to Notify and Assist

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).)

During the pendency of the appeal, the Court issued a 
decision regarding the general notice requirements for 
Dependency and Indemnity Compensation (DIC) claims.  See Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Notice for DIC claims 
is to include:  (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id. at 352-53.  In August 2007, the Board 
remanded the case for a new VCAA letter.

Letters dated in September 2002, December 2005, and, most 
recently, September 2007, satisfied the duty to notify 
provisions.  These letters told her the information and 
evidence needed to substantiate the claim (as well as to 
substantiate a claim for service connection in general) and 
of the duties that VA and her shared in developing the claim.  
None of the letters specifically listed the veteran's 
service-connected conditions, so there has not been exact 
compliance with Hupp.

Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

Prejudice has not been shown in this case.  Neither the 
appellant nor her representative have argued that the failure 
to provide complete Hupp notice prior to adjudication of the 
claims somehow affected the fairness of the following 
proceedings.  In fact, the appellant's statements have 
consistently reflected actual knowledge of what those 
disabilities were.  See, e.g., June 2003 statement, December 
2003 substantive appeal, August 2006 statement, June 2007 
statement.  Thus, any deficiency in the letter was not 
prejudicial.  Additionally, while the complete notice was not 
sent prior to the initial adjudication of the appellant's 
claims, the claims were re-adjudicated in a December 2007 
supplemental statement of the case, which occurred after the 
issuance of the September 2007 letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Post-service VA and private medical records identified 
by the appellant have been obtained, to the extent possible.  
The appellant indicated that the veteran received treatment 
at the Jacksonville Naval Hospital from 1975 to 1992.  
Records from that facility, dated from 1988 and 1991 to 1992, 
were requested and obtained from the National Personnel 
Records Center (NPRC).  There is some indication that another 
volume of records from Jacksonville Naval Hospital may have 
existed at one time.  The RO made several requests for those 
records.  NPRC has indicated that any other records are 
missing and unavailable for review.  Based on the efforts 
made by the RO, the Board finds that any further requests for 
the missing records would be futile and a remand is not 
necessary.  See 38 C.F.R. § 3.159(c)(2).

The appellant was afforded VA medical opinions in connection 
with the cause of death claim.  Further opinion is not needed 
because there is sufficient competent medical evidence to 
decide the claim and there is no reasonable possibility that 
further opinion would aid in substantiating the claim.  Thus, 
VA has properly assisted the appellant in obtaining any 
relevant evidence.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility to Dependents' Education Assistance under 
38 U.S.C. chapter 35 is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


